Citation Nr: 1526651	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.

3.  Entitlement to service connection for a chest disability, claimed as chest pain. 

4.  Entitlement to an initial compensable rating for a back disability (degenerative joint disease of the lumbar spine), from December 3, 1999 to February 11, 2009.

5.  Entitlement to a rating higher than 20 percent for a back disability from February 12, 2009 to October 17, 2012.

6.  Entitlement to a rating higher than 40 percent for a back disability, from October 18, 2012.

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Historically, the RO denied service connection for a back disability and chest pain in a July 2000 rating decision. In February 2009, the RO determined that the denial of service connection for degenerative joint disease of the lumbar spine was clearly and unmistakably erroneous, and granted service connection with a noncompensable evaluation effective December 3, 1999, the date of receipt of the original claim.  The Veteran disagreed with the evaluation assigned.  In April 2009, the RO granted a 20 percent evaluation for the disability, effective February 12, 2009.  The Veteran disagreed with the effective date of the increased evaluation.  Finally, the RO granted a 40 percent evaluation in an October 2012 rating decision, effective October 18, 2012.  

As the Veteran has pursued higher evaluations from the initial grant of service connection, the Board has characterized the issue as one for higher initial evaluations, as stated above.

The October 2012 rating decision also granted service connection and assigned evaluations for radiculopathy of the right and left lower extremities; however, there is no indication that the Veteran has disagreed with these ratings.  Thus, these issues are not in appellate status and will not be addressed herein by the Board.

In a July 2014 decision, the Board reopened the claim for service connection for a disability characterized as chest pain and remanded the claims for a higher initial ratings for a back disability and service connection for an acquired psychiatric disorder and sleep apnea for further development.

In January 2015, the Veteran signed an expedited waiver of the 30 day waiting period.

Next, although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file contains reference to evidence which is not contained in either his Virtual VA (VVA) or his VBMS files.  Specifically, the February 2009 rating decision on appeal which granted service connection for the Veteran's back disability references service treatment records July 1986 to June 1995.  However, only a portion of those records have been uploaded to the Veteran's electronic file.

In addition, there also appears to be a period of time in which there exists evidence that has not been associated with the VBMS file.  Following an August 2002 response to the Veteran's request for a copy of pertinent medical evidence, there is no evidence of record until June 2008 when additional VA treatment records were added to the claims file.

Efforts have been made by the Board to obtain the aforementioned records without another remand.  

In April 2015, the Board contacted the Board's Paperless Appeals Office for assistance and was referred to a program specialist in the Case Management Branch who was directed to contact the AOJ so that it could conduct the necessary research of paper inventory in attempt to locate any missing evidence.  In May 2015, another program specialist indicated that she would follow up with the San Juan RO.  However, to date, the claims file remains incomplete.

As the record before the Board is incomplete, on remand, the AOJ must ensure that all evidence contained in the Veteran's paper claims file is accurately reflected in the VBMS/VVA file.

In this regard, the Veteran himself is asked to submit any additional records that would help his claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ensure that all documents and evidence related to the Veteran's claims, to specifically include that contained in the paper claims file, is accurately reflected in the VBMS/VVA file.  This includes a complete copy of his service treatment records and evidence added to the record from August 2002 to June 2008.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

